By the Court.

The appellant’s claim against the estate is founded upon a contract alleged to have been made by him with the deceased verbally. The making of any contract was put in issue, and upon the trial the appellant failed to prove it, so as to entitle him to recover upon it. From the offer of proof, by the testimony of Mr. Kerr, and from the admission made in respect to the proposed testimony, it only appears that Mr. Kerr was familiar with the contract, had heard it stated by the parties, and knew exactly what it was. There was no offer and no proof as to what that contract was, — what were its terms and conditions. The offer to show that Mr. Warner was “acting for the administrator” of the estate at the time when certain papers belonging to the estate were delivered to him was not equivalent to showing that he had any authority to so act, or to contract in behalf of the estate. This is a sufficient reason, without considering others, why the proposed testimony of Mr. Warner, relating to such papers, could not affect this case.
Judgment affirmed.